Citation Nr: 1047466	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  09-11 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for back problems.  

2.  Entitlement to an initial rating in excess of 10 percent for 
service-connected posttraumatic stress disorder (PTSD).  

3.  Entitlement to an initial compensable rating for service-
connected posttraumatic headaches. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 2003 to 
September 2006. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from October 2008 and August 2009 and rating decisions by 
the RO.  The Veteran perfected timely appeals.  

In September 2010, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans' Law Judge.  A copy of 
the hearing transcript has been reviewed and associated with the 
claims file. 

As the appeal, in part, arises from a request for a higher 
initial ratings following the grant of service connection, the 
Board has characterized the issue on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disabilities).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.







REMAND

The Board has determined that further development of the 
Veteran's claims is warranted.  

With respect to the Veteran's claim for service connection for 
back problems, the Board has determined that the Veteran should 
be afforded a VA examination in order to determine the nature and 
etiology of any current back problems.  

Service treatment records show that the Veteran complained of 
back pain in October 2003.  In addition, an April 2004 service 
treatment record shows that the Veteran's back was examined after 
he was involved in an IED attack and his back was tender to 
palpation over the cervical spine.  The Veteran testified at his 
September 2010 Board hearing that he was standing up on a bench 
outside when he hit two benches.  He also reported being on a 
ladder when an explosion went off that threw him into the big 
room where he landed on the floor.  The Veteran testified that he 
has had the same pain in his back since he left military service 
and it continues today.  

Various VA treatment records show complaints of back pain.  An 
August 2008 VA treatment record shows that the Veteran had 
hamstring tightness of the back bilaterally.  He also had muscle 
movement tenderness, spasming and guarding.  The Veteran was 
assessed as having possible degenerative disc disease of the 
lumbrosacral spine.  

Thus, in considering the evidence indicating back problems in 
service, medical and lay evidence of current back problems, and 
the Veteran's lay statements of a continuity of symptoms since 
his active service, a VA examination is necessary to obtain an 
opinion as to whether the Veteran's back problems are related to 
his military service.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 
Vet. App. 410 (2006).

With respect to the Veteran's increased rating claims for PTSD 
and posttraumatic headaches, the Board has determined that the 
Veteran should be afforded new VA examinations. 

The Veteran testified at this September 2010 Board hearing that 
he has counseling sessions at the VA every two weeks for his 
PTSD.  The Veteran indicated that his next session was scheduled 
for early October.  The most recent VA treatment record 
pertaining to the Veteran's PTSD is dated in July 2009.  Thus, 
upon remand, all outstanding records of treatment for the 
Veteran's PTSD must be associated with the claims file.  The 
Board emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
on remand, the RO must obtain all outstanding pertinent medical 
records from the Columbia, South Carolina VA medical center, 
following the procedures prescribed in 38 C.F.R. § 3.159 as 
regards requesting records from Federal facilities.  As such, the 
Board finds that a remand is VA examination and to request VA 
outpatient treatment records in order to provide an accurate 
assessment of his present degree of disability.  38 C.F.R. § 
3.159(c)(4); Caffrey v. Brown, 6 Vet. App. 377 (1994); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (duty to assist may 
include "the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one").  

As for the Veteran's claim for an initial compensable rating for 
his service connected posttraumatic headaches, the Board finds 
that the Veteran should be afforded a VA examination in order to 
determine the current nature and severity of the disability.  At 
the Veteran's September 2010 Board hearing testified that the 
condition had increased in severity.  Specifically, the Veteran 
testified that he has been having these headaches 2-3 times per 
week.  He testified that the headaches were so bad that he had to 
stop work or go home.  At the Veteran's July 2009 VA examination, 
the Veteran reported having headaches that occurred one to two 
times per day, lasted a few minutes and then went away.  The 
examiner noted that the headaches were nonspecific and were 
transient, having little or no impact on activities of daily 
living.  Thus, given the Veteran's testimony that the severity of 
the headaches have increased to the point where they are 
impacting his activities of daily living-specifically his 
employment, the Board has determined that the Veteran should be 
afforded a VA examination in order to assess the current nature 
and severity of his condition. 

The readjudication of the increased rating issues on appeal 
should include consideration of all evidence added to the record 
since the last adjudication of the claim.  In particular, VA 
should consider whether "staged rating" (assignment of different 
ratings for distinct periods of time, consistent with the facts 
found) pursuant to the Fenderson decision, cited to above, are 
warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding medical records 
for treatment and evaluation of the Veteran 
from Columbia, South Carolina VA medical 
center since July 2009.  All records and 
responses received should be associated with 
the claims file.  

2.  After completion of 1 above, arrange for 
the Veteran to undergo a VA psychiatric 
examination, at an appropriate VA medical 
facility, to ascertain the nature and 
severity of his service-connected PTSD.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made available to 
the examiner designated to examine the 
Veteran, and the examination report should 
include discussion of the Veteran's 
documented medical history and assertions.  
All necessary special studies or tests 
including psychological testing and 
evaluation are to be accomplished (with all 
findings made available to the examiner prior 
to the completion of his or her report), and 
all clinical findings should be reported in 
detail.  A multi-axial diagnosis, with a 
Global Assessment of Functioning (GAF) score 
must be assigned.  The examiner should set 
forth all examination findings, along with a 
complete rationale for any conclusions 
reached, in a printed report. 

3.  Schedule the Veteran for an appropriate 
examination to determine the current nature 
and severity of his service-connected 
posttraumatic headaches.  The claims file and 
a copy of this Remand must be provided to the 
examiner for review.  The examiner should 
note in the examination report that he or she 
has reviewed the claims file.  
The examiner should describe all symptoms.  
Any appropriate testing should be conducted.  

The examiner should also comment, based a 
thorough examination of the Veteran and the 
claims file, on whether the Veteran suffers 
from or has suffered from any characteristic 
prostrating attacks and how often they occur.  

4.  Schedule the Veteran for an orthopedic 
examination in order to determine the nature 
and etiology of any current back disorder.  
The claims file and a copy of this Remand 
must be provided to the examiner for review.  
The examiner should note in the examination 
report that he or she has reviewed the claims 
file.  

Based on examination findings and a review of 
the claims file, for any back disorder found 
on examination, the examiner should 
specifically express an opinion as to whether 
it is at least as likely as not (whether 
there is a 50 percent chance or more) that 
any such disorder had its onset in service or 
is related to service.  A complete rationale 
must be given for any opinion expressed, and 
the foundation for all conclusions should be 
set forth.  The report of the examination 
should be associated with the claims file.

5.  After completion the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the claims, to include on an extraschedular 
basis (for the increased rating claims), in 
light of all pertinent evidence and legal 
authority.  VA should document its 
consideration of whether referral for an 
extraschedular rating and whether "staged" 
ratings, pursuant to the Fenderson decision, 
cited to above, are warranted.  If any 
benefit sought on appeal remains denied, 
furnish to the Veteran and his representative 
an appropriate supplemental statement of the 
case, and afford them the appropriate time 
period for response before the claims file is 
returned to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).













This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


